                                                             1   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12488
                                                             2
                                                                 TENESA S. POWELL, ESQ.
                                                             3   Nevada Bar No. 12488
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5   Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                             7   Email: tenesa.powell@akerman.com

                                                             8   Attorneys for Carrington Mortgage Services, LLC
                                                             9                                     UNITED STATES DISTRICT COURT

                                                            10                                            DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 CARRINGTON MORTGAGE SERVICES,                           Case No. 2:17-cv-01837-RFB-VCF
                      LAS VEGAS, NEVADA 89134




                                                            12   LLC,
                                                                                                                         DISCLAIMER    OF   INTEREST               AND
AKERMAN LLP




                                                            13                              Plaintiff,                   STIPULATION    AND   ORDER                FOR
                                                                                                                         DISMISSAL OF ANDREA KETAY
                                                            14   vs.

                                                            15   DEVONRIDGE                   HOMEOWNERS
                                                                 ASSOCIATION, INC.; Nevada corporation;
                                                            16   SFR INVESTMENTS POOL 2, LLC, a
                                                                 Nevada limited liability company
                                                            17
                                                                                 Defendants.
                                                            18   DEVONRIDGE              HOMEOWNERS
                                                                 ASSOCIATION, INC., a Nevada corporation,
                                                            19

                                                            20                              Third-Party Plaintiff,

                                                            21   vs.
                                                            22   NEVADA ASSOCIATION SERVICES, INC.,
                                                            23
                                                                                            Third-Party Defendant.
                                                            24
                                                                              Carrington Mortgage Services, LLC and Andrea Ketay stipulate and agree to the following:
                                                            25
                                                                              1.     Ketay disclaims any current right, title, estate, interest, or claim in the property
                                                            26
                                                                 located at 813 Pirates Cave Court, N. Las Vegas, NV 89032, Assessor's Parcel Number 139-09-521-
                                                            27
                                                                 039.
                                                            28
                                                                 ...
                                                                                                                     1
                                                                 49366824;1
                                                             1                2.     Based upon Ketay's disclaimer of interest, Ketay shall be dismissed from this case

                                                             2   with each side to bear its own fees and costs as it pertains to each other.

                                                             3                DATED this 5th day of July, 2019.

                                                             4       AKERMAN LLP
                                                             5
                                                                     /s/ Tenesa S. Powell                                 /s/ Andrea Ketay
                                                             6       NATALIE L. WINSLOW, ESQ.                             ANDREA KETAY
                                                                     Nevada Bar No. 12488                                 8105 Bronze Treasure Court
                                                             7       TENESA S. POWELL, ESQ.                               Las Vegas, NV 89143
                                                                     Nevada Bar No. 12488
                                                             8       1635 Village Center Circle, Suite 200
                                                             9       Las Vegas, NV 89134

                                                            10       Attorneys for Carrington Mortgage Services,
                                                                     LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 IT IS SO ORDERED.
AKERMAN LLP




                                                            13                                             ________________________________
                                                                                                          ________________________________________
                                                                                                           RICHARD F. BOULWARE, II
                                                            14                                            UNITED
                                                                                                           UNITED STATES
                                                                                                                    STATESDISTRICT   COURT
                                                                                                                              DISTRICT      JUDGE
                                                                                                                                         JUDGE
                                                            15                                              DATED this 9th day of July, 2019.
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 49366824;1
